Citation Nr: 1120255	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for numbness of the fingertips.  

5.  Entitlement to service connection for fungus of both hands.  

6.  Entitlement to a compensable rating for chronic folliculitis of the scrotum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of entitlement to service connection for fungus of the hands is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  A September 1980 rating decision denied entitlement to service connection for a nervous disorder.  The Veteran was notified of that decision and did not appeal.  

2.  Evidence received since the September 1980 rating decision raises a reasonable possibility of substantiating the claim.  

3.  The medical evidence does not show that the Veteran's current psychiatric disorder is the result of the Veteran's military service or that it is proximately due to or aggravated by a service-connected disability.  

4.  The medical evidence does not show that the Veteran's bilateral hearing loss is the result of his military service or that it was first manifest to a compensable degree within one year after his separation from service.  

5.  The medical evidence does not show that the Veteran's tinnitus is the result of his military service.  

6.  The medical evidence does not show that the Veteran has a disorder manifest by numbness of the fingertips.  

7.  The Veteran's chronic folliculitis of the scrotum is manifested by complaints of intermittent itching, oozing, shedding, crusting, ulcer formation, and odor, with objective evidence of irregular white scars on the scrotum affecting less than five percent of the total body area, with no resultant scars on an exposed area, and no required treatment of intermittent systemic therapy.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disorder is new and material, and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  A psychiatric disorder was not incurred in or aggravated by the Veteran's military service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

3.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  

4.  Tinnitus was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

5.  Numbness of the fingertips was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

6.  The criteria for a compensable evaluation for service-connected chronic folliculitis of the scrotum have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's letter to the Veteran in October 2006 and February 2008 advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 473.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his claims concerning folliculitis and a psychiatric disorder, the RO obtained VA medical opinions concerning the etiology of the Veteran's current psychiatric disorder.  In November 2008 and May 2009 opinions were based upon a physical examination of the Veteran and a review of his claims file, and those examiners provided a rationale for the conclusions reached.  The Board therefore concludes that the November 2008 and May 2009 medical opinions are adequate for evaluation purposes.  In addition, the Veteran was afforded VA compensation examinations to assess the current severity of his service-connected folliculitis in September 2006 and October 2008.  Those examiners reviewed the Veteran's claims file, and the examination reports are full and complete.  The Veteran has not indicated that any of the examinations were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Historically, the Veteran served on active duty in the Army from March 1965 to March 1968.  His report of separation listed his military occupational specialty as a clerk-typist.  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected disorder, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a disorder, alone, do not constitute sufficient evidence aggravation unless the underlying disorder worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Psychiatric Disorder

Service connection for a psychiatric disorder was initially denied by a rating decision in September 1980.  The Veteran was notified of that decision and did not appeal.  Therefore, that decision is final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The evidence that was of record and considered in September 1980 included the Veteran's service treatment records and the report of a VA compensation examination in August 1980.  The service treatment records, including the report of the Veteran's separation examination, did not show any psychiatric complaints, clinical findings, or diagnosis.  The VA examiner noted that the Veteran was very nervous and shaky, and diagnosed anxiety.  The September 1980 rating decision denied service connection on the basis that a psychiatric disorder was not shown by the evidence of record.  

Evidence added to the record since September 1980 includes VA and non-VA treatment records dated from February 1952, as well as the reports of VA compensation examinations in October 2008, November 2008, and May 2009.  The VA treatment records first reflect a psychiatric disorder in November 2007.  A VA compensation examiner in October 2008 stated that it was "at least as likely as not" that the Veteran's diagnosed major depressive disorder was the "direct" result of his service-connected folliculitis of the scrotum.  

The above evidence is "new," in that it was not previously of record and is not cumulative of evidence that was previously considered.  Further, the evidence is "material," in that it relates to an unestablished fact necessary to substantiate the claim.  In determining whether evidence is material, "credibility of the evidence must be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that the additional evidence is new and material, as it raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, the claim of entitlement to service connection for a psychiatric disorder is reopened.  

Although the December 2006 rating decision on appeal initially denied the Veteran's claim on the basis that new and material evidence had not been presented to reopen the claim, a supplemental statement of the case in July 2009 considered the claim for service connection on the merits.  Therefore, the Veteran is not prejudiced by the Board's proceeding to consideration of the merits of the claim as well.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As noted above, the October 2008 VA compensation examiner provided an opinion that it was "at least as likely as not" that the Veteran's diagnosed major depressive disorder was the "direct" result of his service-connected folliculitis of the scrotum.  As rationale, the examiner noted the Veteran's report that "he never had depressive symptoms before he was in the service, and they started then and have gotten worse."  However, this rationale does not address why his current psychiatric disorder is a direct result of his service-connected folliculitis.  Accordingly, the October 2008 medical opinion is inadequate and is of little to no probative value. 

Subsequently, opinions were obtained from two additional VA examiners, both of whom provided satisfactory rationale for their opinions.  The VA examiner in November 2008 stated that the Veteran met the criteria for a diagnosis of depression due to his nonservice-connected diabetes and back pain.  The examiner also noted that, "Although the Veteran fixates on his folliculitis . . . previous medical reports indicate that the Veteran has had no recent outbreaks of folliculitis and so it would be speculation to assume that his current depression is [in fact] due to folliculitis."  

The May 2009 VA compensation examiner also diagnosed depression, and noted that the Veteran contended that his service-connected skin disorder related to his depression in that it made him feel "like an outcast" and that his skin disorder "took away my sexual activity."  That examiner also stated that there was no evidence in the treatment records showing any recent outbreaks of folliculitis.  Although the Veteran reported that he was being treated for the disorder by a private doctor, no records of such treatment have been obtained and the Veteran has not identified any that should be obtained.  The VA examiner noted the Veteran's report that medication prescribed by VA to treat the skin disability was effective in controlling the length of time between his self-reported outbreaks.  The May 2009 VA examiner concluded that given the Veteran's nonservice-connected chronic back pain and diabetes, and the lack of any medical evidence to indicate treatment for a recurrence of folliculitis, "it would be mere speculation ... to suggest a connection between the veteran's mild depression and [the service-connected folliculitis]."  

The VA examiners in November 2008 and May 2009 furnished a rationale for their opinions, and both concluded that given the Veteran's other significant nonservice-connected medical problems and the absence of evidence of recent recurrence of his folliculitis, it would be speculative to provide a definitive opinion as to whether the Veteran's depression was related to his service-connected folliculitis.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); cf. Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that both the November 2008 and the May 2009 medical opinions are adequate for rating purposes.  However, the VA examiners in November 2008 and the May 2009, did not provide an opinion favorable to the Veteran's claim, and the medical evidence of record does not otherwise show any relationship between the Veteran's current psychiatric disorder to his military service or his service-connected folliculitis.  

The Veteran has also submitted statements from friends and relatives attesting to their awareness of the Veteran's skin disability after his return from military service and his feelings of being "an outcast" as a result of it.  However, as laypersons, they are not capable of making medical conclusions; thus, these statements regarding causation are not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements and the lay statements in that regard cannot be accepted as competent medical evidence.  

Because of the lack of evidence of psychiatric complaints or any competent medical evidence of a psychiatric disorder during service or until approximately four decades after service, and lacking any competent medical evidence linking the Veteran's current psychiatric disorder to service, the Board finds that the criteria for direct service connection are not met.  Because there is no competent medical evidence linking the Veteran's current psychiatric disorder to a service-connected disability, the Board finds that the criteria for secondary service connection are also not met.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  


Bilateral Hearing Loss And Tinnitus

Service connection for certain chronic diseases, including hearing loss and tinnitus, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, the evidence does not show that hearing loss was manifest to a compensable degree within one year after the Veteran's separation from service.  Therefore, this presumption is not applicable in this case.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records are silent for any complaints or findings of hearing loss or tinnitus.  On the Veteran's enlistment audiological examination in March 1965, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
0 (15)
-10 (0)
-5 (5)
-
10 (15)
Left
5 (20)
-5 (5)
-5 (5)
-
-5 (0)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On audiological evaluation at the time of the Veteran's separation examination in February 1968, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
0
0
0
5
5
Left
15
5
5
15
5

Private treatment records show that the Veteran was treated for right otitis media in March 1990.  

VA clinic records dated in January 1991 note that the Veteran had a history of decreased hearing on the right side in March 1990, when he was treated by his private physician.  The Veteran indicated that his hearing returned in about three weeks.  About three weeks prior to the January 1991 visit, the Veteran noticed decreased hearing on the left, which returned over the next day, and "seashell tinnitus."  The Veteran reported that he was told he had nerve damage.  On examination by VA in January 1991, the ear canals and drums were within normal limits.  

Reports of private audiometric testing in March 1991 and September 1991 are of record.  Those reports provide pure tone threshold data in graphical format.  A VA clinic record dated in May 1991 noted the Veteran's fluctuating hearing, especially in his left ear, associated with dizzy spells and tinnitus.  The examiner stated that the testing in March 1991 showed sensorineural hearing loss at low frequencies on the left.  The examiner's impression was "probable" Meniere's syndrome.  In August 1991, the same examiner indicated that the Veteran had not had any more vertigo and his hearing had improved, although he still had tinnitus on the left.  

A VA audiology examination was obtained in January 2008 due to the Veteran's complaints of tinnitus and difficulty understanding conversational speech.  The Veteran expressed no complaints of vertigo or aural fullness.  On audiological evaluation at that time, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
40
35
45
45
50
Left
40
25
20
35
45

Speech audiometry revealed speech discrimination ability of 92 percent in the right ear and of 96 percent in the left ear.  Other testing showed normal middle ear function.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right ear and mild to moderate high frequency hearing loss in the left ear.  The examiner did not comment on the etiology of the Veteran's hearing loss.  The examiner indicated that the Veteran could benefit from a hearing aid in his right ear, but noted that he did not meet VA's requirements for assistance with hearing aids at that time.  

The lay statements submitted by the Veteran note his difficulty hearing, but do not provide any timeframe for the date of onset.  Moreover, those statements cannot be accepted to establish a diagnosis of a hearing loss disability for VA purposes or a link between his current hearing loss and his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In summary, there is no competent medical evidence of complaints or findings of hearing loss or tinnitus during service or for more than 20 years after service, at which time "probable" Meniere's Syndrome was diagnosed, treated, and improved.  After that episode, there is no medical evidence of hearing loss or tinnitus for another 16 years, when bilateral sensorineural hearing loss was diagnosed.  

Based on the absence of evidence of hearing loss or tinnitus during service or for decades after service, and the absence of competent medical evidence linking the Veteran's current bilateral hearing loss to service or to a service-connected disability, the Board finds that the criteria for service connection are not met and the claims for service connection must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims for service connection for a hearing loss and tinnitus disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  

Numbness Of The Fingertips 

The Veteran's service treatment records are silent for any complaints or findings of numbness of the fingertips.  Moreover, the post-service VA and non-VA treatment and examination records are also silent for any complaints or findings of numbness of the fingertips.  No examiner has diagnosed any disorder that is manifest by numbness of the fingertips.  

During a private disability examination in March 2001, the Veteran reported that his nails split on both hands and that his fingers become episodically swollen.  He stated that because of those problems, it hurt to completely flex his hands.  However, examination of the Veteran's hands was normal, except for dry skin and minimal puffiness of the fingers and deeply grooved and pitted nails, particularly on the first fingers of both hands.  The examiner's impressions included the Veteran's complaint of bilateral hand and finger discomfort, presumably related to nail deformities of both hands and dry skin of both hands.  A VA examination in September 2008 found the Veteran's fingernails were discolored and hypertrophied, without evidence of a rash or lesions.

The Veteran is competent to state that he has numbness in his fingertips.  However, on examination of his hands in 2001, numbness of the fingertips was not found.  Accordingly, there is no competent medical evidence that an examiner reported complaints of numbness of the fingers, nor has an examiner diagnosed a disorder manifest by such numbness.  

Service connection requires that the Veteran have the claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of competent medical evidence that the Veteran currently has a disorder manifest by numbness of the fingertips, service connection is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for numbness of the fingertips, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  

Increased Rating For Folliculitis Of The Scrotum

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Service connection for chronic folliculitis of the scrotum was granted by a January 1982 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective June 20, 1980.  Subsequently, the Veteran submitted a claim for an increased rating, and a December 2006 rating decision denied a compensable rating.  

On VA compensation examination in October 2006, the Veteran reported having exudation, ulcer formation, itching, shedding, crusting, and odor, occurring intermittently, as often as every two months, with each occurrence lasting three weeks; he reported he had three episodes in the past year.  The Veteran indicated that he was unable to perform daily functions during flare-ups.  He stated that he used only topical medication for the skin disorder.  Folliculitis of the skin was present without ulceration, exfoliation, crusting, tissue loss, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The examiner 

described the disability's manifestations as induration of less than six square inches, or less than one percent of the whole body that did not involve any exposed area.  The examiner stated that the disability produced no functional impairment.  

A VA clinic report in November 2007 indicates that the Veteran was prescribed triamcinolone cream to use along with the nystatin cream he usually used for his skin disability.  The examiner did not report any clinical findings.  

Another VA skin examination was conducted in September 2008.  The Veteran reported to that examiner that the skin of his scrotum itched and would leak pus.  On examination of the scrotum, there were "some small irregular white areas (scars)," affecting less than five percent of total body area, with no affected area exposed.  There was no active infection, rash, discharge, or oozing noted.  The examiner stated that there was no active skin disorder present.  

Although the Veteran submitted statements from four individuals in support of his claims, none of the authors described their observations of the Veteran's skin disability during the appeal period.  

The Veteran's service-connected folliculitis of the scrotum is currently rated as dermatitis under Diagnostic Code 7806.  A noncompensable evaluation is warranted for dermatitis when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent evaluation is warranted for dermatitis that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for dermatitis that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id. 

The Veteran's service-connected folliculitis does not affect at least five percent of the entire body or of exposed areas, nor does the record shows that treatment for the disability has ever required systemic therapy.  Accordingly, the criteria for a compensable rating under Diagnostic Code 7806 for the Veteran's service-connected folliculitis are not met.  

However, the September 2008 examiner described small scars as a residual of prior episodes of folliculitis.  During the pendency of this appeal, VA revised the criteria for evaluating disabilities of the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  "[W]hen [a veteran's] claim implicates a statute or regulation enacted during the pendency of that claim, VA's first task is to determine whether the statute or regulation expressly speaks to its temporal reach."  Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994).

The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in September 2006.  Given that the temporal reach of the October 23, 2008 amendment is prescribed, VA is under no obligation to ascertain the presence of retroactive effects and will implement the prescribed temporal applicability, which, in this case, renders the October 23, 2008 criteria inapplicable to the Veteran's claim at issue herein.  See VAOPGCPREC 7-03 (2003).  

Superficial scars on areas other than the head, face, or neck covering an area or areas of 144 square inches or greater warrant a 10 percent rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).  No other rating is available under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7802, Note (1).  

The scars described by the September 2008 examiner were superficial, because there is no evidence that the scars are associated with underlying soft tissue damage.  Moreover, the Board finds that "some small irregular white areas" involving the 

scrotum do not cover an area of 144 square inches or greater.  Therefore, the criteria for a 10 percent rating under Diagnostic Code 7802 are not met.  

The Board has also considered other diagnostic codes, but they are not applicable, in light of the clinical record of the Veteran's disability that they are not unstable, painful, deep, or produce functional impairment.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805, 7813, 7817 (2010).  

While the Veteran complains of fluctuations in the manifestations of his service-connected folliculitis, the evidence shows no distinct periods of time during the appeal period, during which the Veteran's service-connected skin disorder has varied to such an extent that a rating greater than a noncompensable evaluation would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings); Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 

60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to his service-connected folliculitis of the scrotum, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable rating inadequate.  The Veteran's service-connected folliculitis is evaluated as dermatitis pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7806, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.  As noted above, the medical evidence of record shows that the Veteran's folliculitis of the scrotum is manifested by small areas of scarring which affect less than five percent of the Veteran's entire body and does not affect exposed areas.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Veteran's symptoms are more than adequately contemplated by the noncompensable rating for his service-connected folliculitis of the scrotum.  A rating in excess thereof is provided for certain manifestations of his service-connected skin disorder but the medical evidence of record did not demonstrate that such manifestations are present in this case.  The criteria for a noncompensable disability rating more than reasonably describes the Veteran's disability level and symptomatology, therefore, the assigned schedular evaluation is adequate and no referral is required.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show findings that meet the criteria for a compensable rating, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

ORDER

Service connection for a nervous disorder is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for numbness of the fingertips is denied.  

A compensable rating for chronic folliculitis of the scrotum is denied.  


REMAND

Fungus Of Both Hands

The service treatment records show that the Veteran's folliculitis of the scrotum was diagnosed as tinea cruris and was treated with antifungal ointment.  VA clinic records show that the Veteran has been prescribed an antifungal cream for treatment of his folliculitis of the scrotum.  The clinic records also indicate that he applies the cream to his hands, although the records do not show that he has been instructed to do so by a physician.  

During a private disability examination in March 2001, the examiner noted dry skin and minimal puffiness of the fingers and deeply grooved and pitted nails, particularly on the first fingers of both hands.  The examiner's impressions included nail deformities of both hands and dry skin of both hands.  

A VA compensation skin examiner in September 2008 also noted that the Veteran's fingernails were discolored and hypertrophied, but there was no active rash or skin disorder.  However, the examiner did not list a diagnosis to account for the noted clinical findings regarding the Veteran's fingernails.  

Therefore, VA's duty to assist requires an examination to obtain a medical opinion as to whether any current skin disorder of the Veteran's hands is related to the service-connected folliculitis of the scrotum.  

Accordingly, this case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for fungus of the hands and fingernails since his separation from service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must then be afforded the appropriate VA examination to determine the etiology of any fungus of the hands and fingernails found.  All pertinent symptomatology and clinical findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study.  Following a review of the service and post-service medical records and the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the Veteran currently has a disorder manifest by fungus of the hands and/or fingernails.  If a disorder manifest by fungus of the hands and/or fingernails is diagnosed, the examiner must state whether the disorder is related to service or whether it was caused by or aggravated by the Veteran's service-connected folliculitis of the scrotum.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared should be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above development has been completed, the Veteran's claim for service connection for fungus of the hands and fingernails must be readjudicated.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


